DETAILED ACTION
	Response to Amendment
 The amendment filed on 05/08/2019 has been entered and considered by Examiner. Claims 1 - 24 are presented for examination. Claims 11, 12, 20-24 are withdrawn. 
Specification
The title of the invention is objected for not being descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Election/Restrictions
Applicant elected with traverse to prosecute claims associated with Specie 4, related to Figs. 7-11, is acknowledge by the Primary Examiner. Accordingly, all claims pertain to the elected Specie will be prosecuted. However, Claims 11 is directed to the unelected claim 20. Thus, Claim 11 will be treated as withdrawn. 
As per Applicant’s argument, the restriction is proper because FIGS. 3 and 4 illustrate examples of acquiring a low-bit image using a first method. FIG. 5 illustrates an example of acquiring a low-bit image using a second method. FIG. 6 illustrates an example of acquiring a low-bit image from a color image using another method. FIGS. 7 through 11 illustrate examples of a process of calculation in a neural network. FIG. 12 illustrates an example of an apparatus configured to acquire feature data using another method. The restriction is made Final. Please cancel the nonelected independent claim. 



Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 15-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhao et al. (US Pub. 20200364833 A1).

For claim 1, Zhao discloses (Figs. 1-3) a processor-implemented method of generating feature data, the method comprising: 
receiving an input image (Fig. 1 or 2, step 1) [0019-24, 0043-49]; 
generating, based on a pixel value of the input image, at least one low-bit image having a number of bits per pixel lower than a number of bits per pixel of the input image (an low bit image for non-flat area, derived from the input low bit image in step 3, which contains a lower bit than the original low bit image) [0010-18, 0042-47]; and 
generating, using at least one neural network, feature data corresponding to the input image from the at least one low-bit image (Fig. 1 or 2, last step) [0019-24, 0043-49]. 

	Claim 16 differs from claim 1 only by the additional recitation of the following limitation, which is also taught by Zhao. Zhao discloses an apparatus for generating feature data, the apparatus comprising: one or more processors (Zhao, Claim 7). All other identical limitations are rejected based on the same rationale as shown above.

	For claims 2 and 17, Zhao discloses (Figs. 1-3) the at least one low-bit image includes at least one binary image [0003]. 

.

	 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US Pub. 20200364833 A1) in view of Abhishek et al.  (US Pub. 20190213433 A1)

For claim 7, Zhao discloses all limitation this claim depends on.
But Zhao doesn’t explicitly teach the following limitation taught by Abhishek.
Abhishek discloses the input image is a grayscale image [0034-35].
Since, all are analogous arts addressing image processing use in an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhao and Abhishek to ensure various image can be corrected for optimization, thus, improving image quality.


But Zhao doesn’t explicitly teach the following limitation taught by Abhishek.
Abhishek discloses the generating of the at least one low-bit image comprises: generating the at least one low-bit image by applying an edge filter to the input image. 
Since, all are analogous arts addressing image processing use in an electronic device; Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teachings of Zhao and Abhishek to ensure various image can be corrected for optimization, thus, improving image quality.
Allowable Subject Matter
Claims 3-6, 8-9, 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiries 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAKEE FANG whose telephone number is (571)270-3633.  The Examiner can normally be reached on Mon-Fri 9:00AM-5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, PÉREZ-GUTIÉRREZ RAFAEL can be reached on 571-272-7915.  The fax phone 

/PAKEE FANG/
Primary Examiner, Art Unit 2642